UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-2282


FRANK APAU,

                 Plaintiff - Appellant,

          v.

GREGORY   L.   COLLETT,   District  Director    for   Services
(Maryland),   USCIS,    U.S.  CITIZENSHIP   AND    IMMIGRATION
SERVICES; MICHAEL CHERTOFF, Secretary of Department of
Homeland Security, and DEPARTMENT OF HOMELAND SECURITY,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:08-cv-01375-MJG)


Submitted:    September 27, 2010           Decided:   October 13, 2010


Before WILKINSON, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Caroline R. Ngoubene, College Park, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Jason D. Medinger,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Frank    Apau     appeals       the     district      court’s    order

granting summary judgment to the Respondents and dismissing his

appeal from the denial of his application for naturalization.

We   have    reviewed   the    record    and       find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Apau v. Collett, No. 1:08-cv-01375-MJG (D. Md. Oct. 16,

2009); see 8 U.S.C. § 1429 (2006) (providing that “no person

shall be naturalized against whom there is outstanding a final

finding of deportability pursuant to a warrant of arrest issued

under the provisions of this chapter or any other Act”).                          We

dispense     with    oral     argument   because          the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2